Citation Nr: 0210644	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2.  Entitlement to service connection for left carpal tunnel 
syndrome (CTS).

3.  Entitlement to service connection for urethritis as 
secondary to SLE.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis as secondary to SLE.

5.  Entitlement to an evaluation in excess of 50 percent for 
discoid lupus erythematosus (DLE) with associated depressive 
reaction

6.  Entitlement to an increased evaluation for bilateral 
blepharo-conjunctivitis, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.


FINDINGS OF FACT

1.  SLE is causally related to service.

2.  Left CTS is not causally related to service-connected 
disability.

3.  There is no current disability associated with urethritis 
that has been linked to service-connected disability.

4.  The Board, in a May 1972 decision, denied service 
connection for rheumatoid arthritis as secondary to SLE.

5.  The evidence submitted since the May 1972 Board decision 
pertinent to the claim for service connection for rheumatoid 
arthritis as secondary to SLE, does not bear directly and 
substantially on the specific matter under consideration, is 
either cumulative or redundant, and is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

6.  The veteran's 50 percent evaluation for DLE is the 
highest schedular rating available under the applicable 
criteria and there is no basis for a higher rating solely for 
DLE.

7.  The veteran's symptoms of associated depressive reaction 
more nearly approximate the requirements for a separate 
rating of 30 percent for depressive reaction under either the 
"old" or "new" rating criteria for psychiatric 
disabilities.  

8.  The veteran's bilateral blepharo-conjunctivitis is 
manifested by symptoms that are not productive of more than 
active blepharo-conjunctivitis.  

9.  The veteran's service-connected hemorrhoids are 
manifested by symptoms that are mild to moderate in severity. 


CONCLUSIONS OF LAW

1.  SLE was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The veteran's left CTS is not causally related to 
service-connected disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).  

3.  Disability associated with urethritis is not casually 
related to service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).

4.  The May 1972 Board decision which denied service 
connection for rheumatoid arthritis as secondary to SLE, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

5.  New and material evidence not having been submitted since 
the May 1972 Board decision, the claim for service connection 
for rheumatoid arthritis as secondary to SLE is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 3.156 (2001).

6.  The veteran is already in receipt of the highest 
schedular rating for DLE, and there is no other basis for 
entitlement to a higher rating solely for DLE.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7809 
(2001).  

7.  The schedular criteria for a separate 30 percent rating 
for the veteran's associated depressive reaction have been 
met under either the "old" or "new" criteria for this 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 
4.130, Diagnostic Code 9433 (effective after November 7, 
1996), 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996).

8.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral blepharo-conjunctivitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Code 6018 (2001).

9.  The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the record reflects that the veteran has been 
afforded multiple Department of Veterans Affairs (VA) 
examinations and there are already numerous relevant opinions 
of record that have either been provided by the veteran or 
obtained by the regional office (RO).  


I.  Entitlement to Service Connection for SLE, Left CTS, and 
Urethritis, and Whether New and Material Evidence has been 
Submitted to Reopen a Claim for Service Connection for 
Rheumatoid Arthritis

Turning first to the issue of entitlement to service 
connection for SLE, the Board initially acknowledges the 
complexity of this issue, and that the evidence is far from 
unequivocal.  However, taking the evidence of record as a 
whole, there is clearly competent medical evidence that the 
veteran currently has SLE as opposed to merely DLE.  

Moreover, the Board finds that the January 1997 opinions of 
VA examiners, Dr. H and Dr. M., that the veteran's lupus 
erythematosus had been SLE from the beginning, the September 
1996 and March 1997 private medical opinions from Dr. R. that 
the veteran's connective tissue disease was most consistent 
with SLE, the December 1999 opinion of VA examiner, Dr. D., 
that the veteran's history was consistent with DLE and 
possible SLE, and the most recent December 2000 VA examiner's 
opinion that history and examination findings were consistent 
with DLE and SLE, while disputed by several additional 
competent medical opinions, are at least sufficient to place 
the evidence in favor of and against a link between SLE and 
service in relative equipoise.  Parenthetically, the Board 
would note that if entitlement to service connection were 
entirely based on secondary service connection, i.e., whether 
SLE was causally related to DLE, there is no evidence 
specifically in support of such a relationship, and service 
connection would not have been warranted.  Here, however, the 
medical opinions in support of the claim link SLE directly to 
service, and since there is also current evidence of a 
diagnosis of SLE and continual symptomatology subsequent to 
service, giving the veteran the benefit of the doubt, the 
Board finds that service connection for SLE is warranted.  

Having established service connection for SLE, the Board will 
now turn to the issues of entitlement to service connection 
for left CTS and urethritis as secondary to service-connected 
SLE under 38 C.F.R. § 3.310 (2001), and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for rheumatoid arthritis.  

First, with respect to entitlement to service connection for 
left CTS and urethritis, the Board notes that there has not 
been any record of disability associated with left CTS since 
November 1994 and with urethritis since urethral dilatation 
conducted in 1990, and that the lack of current evidence of 
disability was in fact one of the bases on which the RO 
originally denied the claim for service connection for 
urethritis in April 1996.  Simply put, without evidence of 
current disability, service connection for left CTS and 
disability associated with urethritis is not warranted.  In 
addition, even if there was evidence of current disability, 
there is no evidence linking left CTS or urethritis to the 
veteran's service-connected SLE.  While a private medical 
opinion from November 1994 reflects that examiner's opinion 
that electromyogram (EMG) results revealed left CTS and that 
the veteran's denervation signs were typical of SLE, he did 
not go farther and link the veteran's left CTS to SLE.  
Without evidence of current disability, the Board further 
finds that there is no obligation on the part of VA to 
development these issues.  Accordingly, the Board finds that 
a preponderance of the evidence is against the veteran's 
entitlement to service connection for left CTS and urethritis 
as secondary to SLE.

As for the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
rheumatoid arthritis, the Board would initially note that 
although the RO has adjudicated the issue on a de novo basis, 
the Board's review of the record discloses that the Board 
addressed and denied this issue in a Board decision in May 
1972, determining that rheumatoid arthritis was not a 
manifestation of lupus erythematosus.  Consequently, the 
Board finds that it is required under Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996), to determine whether new and 
material evidence has been submitted to reopen the claim.  In 
this regard, the Board notes that the only evidence which 
would not be considered merely cumulative under the 
applicable standard for new and material evidence found in 
38 C.F.R. § 3.156 (2001), would be the May 1979 medical 
opinion of Dr. B. that the veteran's slowly advancing joint 
problems were a form of rheumatoid arthritis that was often 
seen in association with chronic lupus and were probably a 
manifestation of mild systemic immune complex disease.  
However, in light of the age of the document and the fact 
that Dr. B. did not clearly diagnose rheumatoid arthritis or 
more importantly, unequivocally identify such disorder as a 
manifestation of the veteran's SLE or SLE, the Board does not 
find that this evidence bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, or is by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the claim for service connection 
for rheumatoid arthritis is not reopened.


II.  Entitlement to an Evaluation in Excess of 50 percent for 
DLE with Associated Depressive Reaction, a Compensable 
Evaluation for Hemorrhoids, and an Evaluation in Excess of 10 
percent for Blepharo-Conjunctivitis

The veteran's DLE with associated depressive reaction is 
currently evaluated at 50 percent under Diagnostic Code (DC) 
7809 (2001), which is evaluated as eczema under DC 7806.  The 
RO has determined that this disability warrants the highest 
rating of 50 percent under DC 7806, and there is no basis for 
a higher evaluation for the veteran's DLE.  However, the RO 
has gone farther and indicated that the manifestations of the 
veteran's associated depressive reaction also do not merit an 
increased rating.  As will be shown below, the Board 
disagrees, and finds that such disability is entitled to the 
assignment of a separate rating of 30 percent.  

First, while the RO correctly notes that the veteran's most 
recent VA psychiatric examination revealed that the veteran 
was able to accommodate for his DLE with appropriate cosmetic 
assistance and there was an assignment of a global assessment 
of functioning (GAF) score of 70, a review of the overall 
record since 1994 reflects that the veteran has consistently 
commented how periodic exacerbations of his DLE would result 
in periods of isolation and corresponding interference with 
work efficiency and his ability to complete assigned tasks.  
Moreover, the veteran has noted that such episodes have also 
been an impediment in his ability to maintain effective 
relationships with others.  Consequently, giving the veteran 
the benefit of the doubt, the Board finds that the veteran's 
symptoms associated with his depressive reaction to DLE more 
nearly approximate a 30 percent evaluation for definite 
impairment under 38 C.F.R. § 4.132, Diagnostic Code 9405, or 
for occasional decrease in work efficiency and intermittent 
inability to perform tasks under the "new" criteria found 
in 38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Board notes that a 50 percent rating under the "old" 
rating criteria required considerable social and industrial 
impairment, and the preponderance of the evidence is against 
a finding that the veteran's depressive reaction was 
productive of such pronounced symptomatology.  Clearly, his 
depressive reaction to his DLE has not produced the type of 
symptoms required for a 70 percent or higher rating for 
severe or total social and industrial impairment.  Likewise, 
a 50 percent rating under the "new" criteria requires 
reduced reliability and productivity as a result of 
specifically identified symptoms, and with the exception of 
disturbances in motivation and mood and difficulty with 
relationships, the Board does not find that the veteran 
otherwise meets any of the remaining criteria for a 50 
percent rating.  Clearly, the veteran's depressive reaction 
to his DLE has not been shown to produce deficiencies in most 
areas or the type of gross impairment and persistent 
delusional or hallucinatory symptoms required for a 70 
percent or higher evaluation under the "new" rating 
criteria.

In summary, while the claim for an increased rating for DLE 
is denied on the basis that the veteran is already in receipt 
of the maximum rating available for that disability and that 
there is no other basis to assign a higher rating, the Board 
has determined that the record supports a separate 30 percent 
rating for the veteran's depressive reaction associated with 
his DLE.  A preponderance of the evidence is against any 
higher rating for the veteran's depressive reaction disorder.

The veteran's blepharo-conjunctivitis is currently evaluated 
under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6018 (2001), 
which pertains to chronic conjunctivitis.  Healed chronic 
conjunctivitis with no residuals is assigned a noncompensable 
rating.  If there are residuals, the residuals may be rated 
individually.  Active conjunctivitis with objective symptoms 
warrants a 10 percent disability rating.  38 C.F.R. § 4.84a, 
DC 6018 (2001).

Additionally, the Board may evaluate the veteran's disability 
under 38 C.F.R. § 4.118, DC's 7806 and 7817 (2001).  DC 7817 
pertains to dermatitis exfoliativa which is rated as eczema 
under DC 7806.  DC 7806 provides that a 10 percent rating may 
be assigned for eczema with exfoliation, exudation, or 
itching if it involves an exposed surface or extensive area.  
A 30 percent rating may be assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires evidence of 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that the condition be 
considered exceptionally repugnant.  See 38 C.F.R. § 4.118, 
DC's 7806, 7817 (2001).

VA eye examination in October 1999 did not reveal any current 
conjunctivitis and the diagnosis included stable blepharitis 
with the recommendation that the veteran continue the use of 
warm compresses and artificial tears.  While there were also 
diagnoses of double vision and macular degeneration on the 
back of the right eye, these conditions were not related to 
the veteran's blepharo-conjunctivitis.  

VA eye examination in December 2000 revealed that 
conjunctivae and sclerae were quiet bilaterally and the 
diagnosis included blepharitis.  Additional diagnoses of 
right eye macular degeneration and bilateral nuclear 
cataracts were not related to the veteran's blepharo-
conjunctivitis.

In reviewing the evidence, the Board notes that there is 
little, if any, evidence of active blepharo-conjunctivitis 
and that at 10 percent, the veteran's disability is already 
evaluated at the maximum rating available for conjunctivitis 
under DC 6018.  While the Board has also considered 
entitlement under DC 7806, there are no clinical findings of 
significant flaking and/or scaling associated with this 
condition such that a higher rating is also not indicated 
under this diagnostic code.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for blepharo-conjunctivitis.

With respect to the veteran's service-connected hemorrhoids, 
the Board notes that hemorrhoids are evaluated under DC 7336.  
Mild or moderate (external or internal) hemorrhoids are 
noncompensable.  A 10 percent rating requires evidence of 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue and evidence of frequent 
recurrences.  Hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures warrant a 20 percent 
rating.  38 C.F.R. § 4.114, DC 7336 (2001).  The Board has 
determined that the criteria that relate to disability 
associated with the anus and rectum found in 38 C.F.R. 
§ 4.114, DC 7332 to 7335 (2001), are not for application as 
there is no medical evidence relating disability of the anus 
and rectum to the veteran's service-connected hemorrhoids.  
The Board further notes that the veteran previously sought 
service connection for residuals of diverticulitis as 
secondary to his service-connected hemorrhoids and that an 
October 1997 rating decision denied the claim.  There is no 
indication that the veteran appealed this decision.  

VA examination in March 1996 noted that the veteran had 
undergone ligation for hemorrhoids during service and had 
been followed since then by a physician who had conducted 
multiple sigmoidoscopies.  In more recent years, the veteran 
had undergone a sigmoid resection for diverticulitis.  

VA examination in December 1999 revealed that the veteran 
reported frequent flare-up's of his hemorrhoids resulting in 
blood in the stool and soreness.  Stools were noted to be 
controlled and the last episode of blood was one month 
earlier.  Examination revealed a skin tag in the right 
posterolateral aspect of the anal canal.  Good tone and 
augmentation was also noted during squeeze.  The impression 
was grade II internal hemorrhoids.

A private medical record from January 2000 reflects that 
veteran's report of hemorrhoidal surgery in service due to 
problems with stool leakage and hemorrhoidal pain and 
pressure.  The veteran further reported that his reason for 
obtaining this evaluation was to "get a note to say that his 
rectal lesions are service connected," and examination at 
this time revealed five non-thrombosed hemorrhoids, a lot of 
erythema stool leakage, some erythema around the veteran's 
rectum, and what appeared to be rectal condyloma, which the 
veteran stated were biopsied at the M. Clinic.  The 
assessment was anal sphincter insufficiency and hemorrhoids, 
and the examiner stated that it was impossible to day if this 
was service connected.

December 2000 VA examination revealed that the veteran 
complained of stool incontinence and some itching, soreness 
and occasional bleeding.  Examination revealed some 
irritation in the perianal area and multiple skin tags.  
There were no lesions or ulcers that the examiner could 
appreciate and although there were some internal hemorrhoids, 
there was no evidence of bleeding or inflammation.  The 
examiner concluded that basically, the veteran had irritation 
that was believed to be related to his incontinence and that 
there was no major hemorrhoidal disease.  

In summary, while the Board notes that the veteran has 
experienced some sphincter insufficiency beginning in January 
2000 in addition to an increase in the number of non-
thrombosed hemorrhoids, as was noted above, the sphincter 
insufficiency has not been related to his service-connected 
hemorrhoids and in December 2000, the veteran continued to 
report occasional bleeding and other symptoms that the 
examiner believed were not indicative of major hemorrhoidal 
disease.  

Therefore, in considering the criteria necessary for a 
compensable rating under DC 7336, the Board finds that the 
veteran's non-thrombosed hemorrhoids are mild to moderate in 
severity, and that a preponderance of the evidence is against 
a finding that the veteran's occasional bleeding in 
connection with five non-thrombosed hemorrhoids constitutes 
evidence of the large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences required for a 10 percent evaluation or 
the type of persistent bleeding and secondary anemia, or 
fissures warranted for a 20 percent rating.


ORDER

Entitlement to service connection for SLE is granted.

Entitlement to service connection for left CTS as secondary 
to SLE is denied.

Entitlement to service connection for urethritis as secondary 
to SLE is denied.

New and material evidence not having been submitted since the 
May 1972 Board decision, the claim for service connection for 
rheumatoid arthritis as secondary to SLE is not reopened.

Entitlement to an evaluation in excess of 50 percent for DLE 
is denied.

Entitlement to a separate rating of 30 percent for depressive 
reaction to DLE is granted, subject to the provisions 
applicable to the disbursement of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
blepharo-conjunctivitis is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

